ACCEPTED
                                                                             03-15-00011-CV
                                                                                    4425659
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         3/9/2015 3:40:58 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-15-00011-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
      IN THE THIRD COURT OF APPEALS OF            TEXASAUSTIN, TEXAS
                                                   3/9/2015 3:40:58 PM
                                                     JEFFREY D. KYLE
                                                           Clerk
                   CLAIRE TREVARTHEN
                        Appellant

                               V

   NATIONSTAR MORTGAGE LLC, PAMELA CIRKIEL,
AUCTION.COM, HELEN G. KINNEMAN, JEREMIAH MCCLAIN
               and SHAMICA THOMAS
                      Appellees


 Appeal from the 26th District Court of Williamson County, Texas
                  Trial Court No. 14-0187-C26


 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF
                     TIME


                                DAVID ROGERS
                                Texas Bar NO. 24014089
                                Law Office of David Rogers
                                1201 Spyglass Suite 100
                                Austin, TX 78746
                                (512) 923-1836 [Phone]
                                (512) 201-4082 [Fax]
                                Firm@DARogerslaw.com

                                ATTORNEY FOR APPELLANT
                             No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          CLAIRE TREVARTHEN
                               Appellant

                                        V

    NATIONSTAR MORTGAGE LLC, PAMELA CIRKIEL,
 AUCTION.COM, HELEN G. KINNEMAN, JEREMIAH MCCLAIN
                and SHAMICA THOMAS
                       Appellees


   Appeal from the 26th District Court of Williamson County, Texas
                    Trial Court No. 14-0187-C26


   APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF
                       TIME



Comes now Appellant, Claire Trevarthen, and files this, her unopposed
motion for extension of time and would show the court as follows:

   1. The deadline to file Appellant’s Brief is March 9, 2015.
   2. Due to current caseload, counsel for Appellant is unable to make the
      current deadline.
   3. Counsel for Appellant would request an extension of time of 30 days,
      or until April 8, 2015, to file his brief.
   4. This is Appellant’s first request for time.
   5. This motion is unopposed.



                                    PRAYER

   Appellant would respectfully move this Court to allow her an extension
   of 30 days to file Appellant’s Brief, or until April 8, 2015.

                                          RESPECTFULLY SUBMITTED,


                                            /s/ David Rogers
                                          DAVID ROGERS
                                          Law Office of David Rogers
                                          State Bar No. 24014089
                                          1201 Spyglass Drive, Suite 100
                                          Austin, TX 78746
                                          Firm@darogerslaw.com
                                          (512) 923-1836
                                          (512) 201-4082 (fax)




                   CERTIFICATE OF CONFERENCE
I hereby certify that on March 9, 2015 I contacted counsel for Appellees
regarding my intent to file this motion. Counsel indicated they were
unopposed to the filing of this motion.
                                           /s/ David Rogers
                                          DAVID ROGERS
                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant’s
Motion was served upon counsel of record for Appellees on this 9th day of
March, 2015 via this Court’s online filing system.

B. David L. Foster
John Ellis
Locke Lord
600 Congress Avenue
Suite 2200
Austin, TX 78701




                                      __/s/__David Rogers___________
                                      David Rogers
                                      SBN 24014089
                                      Law Office of David Rogers
                                      1201 Spyglass Suite 100
                                      Austin, TX 78746
                                      Firm@darogerslaw.com
                                      (512) 923-1836
                                      (512) 201-4082 [Facsimile]